internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-103755-99 date date re legend decedent date date revocable_trust daughter daughter trustees d e f g h i j k we received your letter dated date requesting a ruling concerning the application of sec_2632 of the internal_revenue_code to certain trusts established under the terms of an irrevocable_trust agreement this letter responds to that request facts decedent died on date survived by her daughters daughter and daughter and several grandchildren upon her death revocable_trust created by decedent during her life became irrevocable under article v sec_5 upon the death of decedent all remaining assets of the trust will be divided into two equal shares share a and share b share a is to be held for the benefit of daughter and her issue share b is to be held for the benefit of daughter and her issue article v sec_5 provides that if daughter survives decedent assets with a value equal to f will be distributed outright to her from share a and the balance of share a is to be divided into trust a and trust b as follows a such assets shall be allocated between trust a and trust b as follows all property with an inclusion_ratio as defined in sec_2642 of will be allocated to trust a all property with an inclusion_ratio of will be allocated to trust b that property which has an inclusion_ratio of neither nor will be divided into two fractional shares one to have an inclusion_ratio of which shall be allocated to trust b and the other to have an inclusion_ratio of which shall be allocated to trust a the trustees are to expend for the benefit of daughter and her issue such portion of trust income and principal as they deem advisable for the education comfort maintenance and general welfare of the beneficiaries article v sec_5 provides daughter with a testamentary general_power_of_appointment over the portion of trust b that would be subject_to the federal estate_tax at less than the highest estate_tax rate the balance of trust b and all of trust a is to be distributed to such of daughter 1's issue as she appoints in her will additionally under article v sec_5 if daughter is living on the last day of any calendar_year she may withdraw by instrument in writing signed by her and delivered to the trustees other than daughter within days prior to the last day of the calendar_year as to which the right is exercised an amount equal to the lesser_of dollar_figure and of the then market_value of the net principal of trust b not reduced by any income taxes chargeable to principal once the assets of trust b are exhausted daughter will have the same withdrawal power over the assets comprising trust a article v sec_5 provides for the creation of one separate trust share b for the benefit of daughter the trustees are directed to pay to or expend for the benefit of daughter or her issue such part or all of the income and principal as the trustees deem necessary for the education comfort maintenance and general welfare of daughter or her issue pursuant to article v sec_5 of the trust agreement upon daughter 2’s death the lesser_of dollar_figure and one-fourth of the total value of such trust assets as of the time of daughter 2’s death is to be distributed to daughter 2’s husband if he survives her the balance of the assets will be distributed to the issue of daughter who survive her by right of representation it is represented that after payment of estate_taxes and other expenses the value of the assets available for distribution to shares a and b was d therefore e was distributed to share a and e was distributed to share b after the outright distribution of f to daughter i was available for distribution to trusts a and b decedent’s personal_representatives timely filed the federal estate_tax_return on date a schedule r was not filed with the original federal estate_tax_return but was later submitted to the examining agent during the estate_tax audit accordingly no allocation of gst_exemption was made at the time the return was filed however a copy of the trust instrument was attached to the return it is represented that no direct_skip bequests are provided for in the trust agreement and that none of decedent’s generation-skipping_transfer gst_exemption had been allocated by decedent prior to her death or treated as allocated with respect to a direct_skip you have requested rulings regarding the allocation of decedent’s available gst_exemption to share a_trust a and trust b and the inclusion ratios with respect to trust a and trust b law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons under sec_2602 the amount of gst tax is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate is the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any transfer is one minus the applicable_fraction with respect to the property the applicable_fraction is defined as a fraction the numerator of which is the gst_exemption allocated to the trust and the denominator of which is the value of the trust at the time of the allocation sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_2632 if any individual makes a direct_skip during his lifetime any unused portion of the individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for the property zero if the amount of the direct_skip exceeds the unused portion the entire unused portion shall be allocated to the property transferred the unused portion of an individual’s gst_exemption is that portion of the exemption that has not previously been allocated by the individual or treated as allocated with respect to a direct_skip sec_2632 provides that any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property that is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_2632 provides that the allocation under sec_2632 shall be made among the properties described in subparagraph a thereof and the trusts described in subparagraph b thereof as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_26_2632-1 provides that except as otherwise provided in this paragraph d an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation- skipping transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 or form 706na is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent’s gst_exemption allocated to the trust an executor may allocate the decedent’s gst_exemption by use of a formula sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 or form 706na to the extent not otherwise allocated by the decedent’s executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the first issue is whether the language of the trust agreement which was attached to the federal estate_tax_return provided sufficient information to constitute a notice of allocation of the decedent’s remaining gst_exemption a decedent’s gst_exemption may be allocated to direct skips on line of either part or part of schedule r of form_706 otherwise the exemption is allocated on part of schedule r of form_706 the instructions for schedule r form_706 state that in order to avoid the application of the deemed_allocation rules form_706 and schedule r should be filed to allocate the gst_exemption to trusts that may later have taxable terminations or distributions under sec_2612 even if the form is not required to be filed to report estate or gst tax the instructions for part line of schedule r form_706 applicable for the return filed by the executor of the decedent’s estate state line is used to allocate the remaining unused gst_exemption from line and to help compute the trust’s inclusion_ratio line is also a notice of allocation for allocating the gst_exemption to trusts as to which the decedent is the transferor and from which a generation- skipping transfer could occur after the decedent’s death if line is not completed the deemed_allocation at death rules will apply to allocate the decedent’s remaining unused gst_exemption first to property that is the subject of a direct_skip occurring at the decedent’s death and then to trusts as to which the decedent is the transferor if you wish to avoid the application of the deemed_allocation rules you should enter on line every trust to which you wish to allocate any part of the decedent’s gst_exemption unless you enter a_trust on line the unused gst_exemption will be allocated to it under the deemed_allocation rules in this case the executors did not comply with the instructions on form_706 a schedule r was not filed with the form_706 however literal compliance with the procedural instructions to make an election is not always required see 67_tc_736 acq in result 1979_1_cb_1 thus an allocation that does not strictly comply with the instructions on form_706 or the applicable regulations will be deemed valid if the information on the return is sufficient to indicate that the executor intended to make an allocation of gst_exemption in this case the personal_representatives attached a copy of the trust document to the federal estate_tax_return that was filed although the trust agreement identified the trusts to be created share a and share b the trust agreement was silent regarding allocation of gst_exemption between share a and share b therefore the automatic allocation rules of sec_2632 apply with respect to the allocation of decedent’s gst_exemption between share a and share b pursuant to article v sec_5 of the trust agreement the trustees were directed to divide the remaining trust assets into two trusts share a and share b of equal value in addition article v sec_5 provides that if daughter survives decedent assets with a value equal to f will be distributed outright to her from the assets so allocated for her benefit under sec_26_2654-1 this outright pecuniary_bequest of f payable immediately to daughter from share a constitutes a separate trust for gst purposes accordingly under the automatic allocation rules of sec_2632 decedent’s dollar_figure gst_exemption is allocated pro_rata between share a valued at i and share b valued at e therefore a greater portion of the gst_exemption is allocated to share b than to share a decedent’s dollar_figure gst_exemption will be allocated h to share a i j x dollar_figure and k to share b e j x dollar_figure while the trust agreement is silent regarding the allocation of gst_exemption between share a and share b thereby triggering the automatic allocation rules of sec_2632 the agreement expresses the intent of the grantor and fiduciary to divide share a into two trusts one having an inclusion_ratio of zero trust a and the other having an inclusion_ratio of one trust b the trust agreement attached to the federal estate_tax_return contains sufficient information to constitute substantial compliance with the requirements for making an allocation with respect to trust a and trust b the gst_exemption is allocated between trust a and trust b so that trust a has an inclusion_ratio of zero and trust b has an inclusion_ratio of one trust a is to be funded with that fraction of the date of distribution value of share a the numerator of which is h and the denominator of which is i trust b is funded with the balance the inclusion_ratio with respect to trust a will be zero and the inclusion_ratio with respect to trust b will be one except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by_______________________ george masnik chief branch enclosure copy for purposes
